 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    SCOTT JOHNSON,                                   No. 2:14-cv-2052 KJM DB PS
12                        Plaintiff,
13            v.
14    MIKE PATEL,                                      ORDER
15                        Defendant.
16

17          Defendant is proceeding in this action pro se. This matter was, therefore, referred to the

18   undersigned in accordance with Local Rule 302(c)(21) and 28 U.S.C. § 636(b)(1). On August 9,

19   2019, the court issued an order setting this matter for a Status (Pretrial Scheduling) Conference

20   before the undersigned on September 27, 2019. (ECF No. 74.) Pursuant to that order, defendant

21   was to file a status report on or before September 20, 2019. Defendant, however, has failed to file

22   the required status report.

23          The failure of a party to comply with any order of the court “may be grounds for

24   imposition by the Court of any and all sanctions authorized by statute or Rule or within the

25   inherent power of the Court.” Local Rule 110. Any individual representing himself or herself

26   without an attorney is bound by the Federal Rules of Civil Procedure, the Local Rules, and all

27   applicable law. Local Rule 183(a). Failure to comply with applicable rules and law may be

28   grounds for dismissal or any other sanction appropriate under the Local Rules. Id.

                                                       1
 1          In light of defendant’s pro se status, and in the interests of justice, the court will provide

 2   defendant with an opportunity to show good cause for defendant’s conduct along with a final

 3   opportunity to file the required status report.

 4          Accordingly, IT IS HEREBY ORDERED that:

 5          1. Defendant show cause in writing within fourteen days of the date of this order for

 6   failure to comply with the August 9, 2019 order;

 7          2. The September 27, 2019 Status (Pretrial Scheduling) Conference is continued to

 8   Friday, November 1, 2019, at 10:00 a.m., at the United States District Court, 501 I Street,

 9   Sacramento, California, in Courtroom No. 27, before the undersigned;

10          3. On or before October 25, 2019, defendant shall file a status report in compliance with

11   the August 9, 2019 order; and

12          4. Defendant is cautioned that the failure to timely comply with this order may result in

13   the imposition of an appropriate sanction.

14   DATED: September 24, 2019                              /s/ DEBORAH BARNES
                                                            UNITED STATES MAGISTRATE JUDGE
15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                        2
